This opinion is subject to administrative correction before final disposition.




                                  Before
                        KING, STEWART, and GEIS
                         Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                         Derick D. CLARK
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 202000010

                            Decided: 29 June 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                               Michael Libretto

   Sentence adjudged 24 September 2019 by a general court-martial
   convened at Marine Corps Base Parris Island, South Carolina, consist-
   ing of a military judge sitting alone. Sentence in the Entry of Judg-
   ment: reduction to E-1, confinement for 18 months 1, and a bad-
   conduct discharge.

                               For Appellant:
                      Captain Brian L. Farrell, USMCR

                                For Appellee:
                             Brian K. Keller, Esq.



   1  Pursuant to the pre-trial agreement, the convening authority suspended all
confinement in excess of 15 months.
               United States v. Clark, NMCCA No. 202000010
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2